t c memo united_states tax_court isaiah israel petitioner v commissioner of internal revenue respondent docket no 14482-01l filed date isaiah israel pro_se gregory j stull for respondent memorandum opinion chiechi judge petitioner filed the petition in this case in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion we must decide whether respondent abused respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and we hold that respondent did abuse respondent’s discretion with respect to petitioner’s taxable_year and that respondent did not abuse respondent’s discretion with respect to petitioner’s taxable years and findings_of_fact most of the facts have been stipulated by the parties and are so found except as noted below petitioner resided in chicago illinois at the time he filed the petition in this case on date respondent prepared a substitute for return with respect to each of petitioner’s taxable years and on or about date respondent mailed to petitioner a so-called 30-day_letter letter 30-day_letter for each of his taxable years and in those respective day letters respondent advised petitioner that respondent had no record of having received federal_income_tax tax returns for those years and proposed assessments for those years based upon information returns that respondent had received from third-party payers in the respective 30-day letters pertaining to peti- tioner’s taxable years and respondent also requested petitioner to file a tax_return for each of those years on or about date in response to the respective day letters pertaining to petitioner’s taxable years and petitioner mailed to respondent a tax_return return for each of those years and enclosed with each such return a copy of the 30-day_letter or a portion thereof pertaining to each such year all of which respondent received on date petitioner attempted to file each such return as a joint_return by signing his then spouse’s name as well as his own name on each such return in the respective returns for and that petitioner mailed to respondent petitioner reported the follow- ing amounts of total income consisting solely of wages from his employer the u s postal service total_tax tax withheld by the u s postal service from petitioner’s wages and tax owed year total income1 total_tax tax withheld1 tax owed dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number 1the amounts of total income and tax withheld reported in the respective returns that petitioner mailed to respondent for the years and were rounded by petitioner to the nearest dollar the parties stipulated that petitioner received wages of dollar_figure from the u s postal service during we are not bound by that stipulation of facts which is clearly contrary to the record in this case form w2 wage and tax statement that the u s postal service issued to petitioner showed wages of dollar_figure paid to him during see 93_tc_181 although petitioner showed in the return for each of the years and that there was tax owed for each such year he did not remit any payment of such tax owed with each such return on date respondent received form 1040x amended u s individual_income_tax_return for petitioner and his then spouse with respect to their taxable_year amended_return petitioner’s return preparer signed petitioner’s name and the name of petitioner’s then spouse on the amended_return the amended_return showed total_tax of dollar_figure and tax owed of dollar_figure that is because the amended_return reduced the amount of itemized_deductions or standard_deduction claimed for that year to dollar_figure from the dollar_figure of itemized_deductions claimed in the return that petitioner mailed to respondent on or about date respondent did not accept and process as filed the return for petitioner’s unfiled return that petitioner mailed to respondent on or about date nor did respon- dent accept and process as filed the amended_return peti- tioner’s unfiled amended_return that respondent received on date respondent did not issue a notice_of_deficiency to petitioner with respect to his taxable_year nonetheless on date respondent assessed the tax of dollar_figure that respondent had proposed to assess in the 30-day_letter pertaining to petitioner’s taxable_year as well as additions under sec_6651 and and a to that assessed tax of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any such assessed amounts as well as interest as provided by law accrued after date as respondent’s assessed amounts for petitioner’s taxable_year on or about date respondent sent to petitioner a notice of balance due with respect to respondent’s assessed amounts for petitioner’s taxable_year respondent accepted and processed as filed the respective returns for petitioner’s filed return and petitioner’s filed return that petitioner mailed to respondent on or about date on date respondent assessed the total_tax of dollar_figure that petitioner reported in petitioner’s filed return as well as additions under sec_6651 and and a to petitioner’s tax for of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure on date respondent assessed the total_tax of dollar_figure that petitioner reported in petitioner’s filed return as well as additions under sec_6651 and and a to petitioner’s tax for of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for except for the notice_of_deficiency for discussed below that respondent issued to petitioner and that does not pertain to petitioner’s unpaid liability for respondent did not issue to petitioner a notice_of_deficiency for or on date respondent sent to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on or about date respondent sent to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity for on or about date petitioner submitted to respon- dent a second amended_return for his taxable_year and an amended_return for each of his taxable years and in each of those amended returns petitioner reported zero income and claimed a refund of the tax withheld for each taxable_year to which the amended_return related petitioner attached a document to each of those amended returns collectively petitioner’s attachments to his amended returns for and that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on or about date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to respondent’s assessed amounts for petitioner’s taxable_year and peti- tioner’s unpaid liability for on or about the same date respondent issued to petitioner a separate notice_of_intent_to_levy with respect to petitioner’s unpaid liability for on date in response to the notices of intent to levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner at- tached a document to form petitioner’s attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless 2petitioner’s attachments to his amended returns for and contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to form sec_1040 filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 3petitioner’s attachment to form contained statements continued on date respondent’s appeals officer appeals officer sent petitioner a letter date letter indi- cating that respondent had received form from petitioner and requesting that petitioner provide the appeals officer with the following on or before date it is necessary to determine the facts of your case so that you have an opportunity to provide arguments regarding those facts the focus of your arguments should be other than moral religious political or constitutional issues please provide your objections to the factual issues of this case so that full consideration of your request can be conducted on date in response to the appeals officer’s date letter respondent received from petitioner a copy of petitioner’s attachment to form on date the appeals officer offered petitioner a face-to-face appeals_office hearing and provided him with a literal transcript of his accounts with respect to each of his taxable years and on date the appeals officer held an appeals_office hearing with petitioner at that hearing petitioner made the same statements and request sec_3 continued contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 and advanced the same contentions and arguments that petitioner set forth in petitioner’s attachment to form on date the appeals_office mailed to peti- tioner a notice_of_determination an attachment to the notice_of_determination stated in pertinent part legal and procedural requirements with the best information available the requirements of various applicable law or administrative procedures have been met sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand computer records indicate the service_center issued these notices the obligation remains unpaid sec_6331 requires that irs must notify a taxpayer at least days before a notice_of_levy may be issued the revenue_officer issued l-1058 notices of intent to levy for all periods considered at this hearing the taxpayer was given the opportunity to raise any relevant issue relating to the unpaid tax or the pro- posed levy at the hearing in accordance with sec_6330 this appeals officer has had no prior involvement with respect to these liabilities relevant issues presented by the taxpayer the issues you raised on form dated date sic are of a kind not considered in appeals nor contemplated by the due process provisions you filed form 1040s on date date and date for tax years and respec- tively reflecting what you voluntarily determined to be your tax_liability the and returns were accepted as filed you were advised to file another form_1040 for to change your filing_status to married-separate because your spouse had previously filed a separate_return and the three-year period for changing a separate_return to a joint_return had ex- pired you responded by filing form 1040x for correc- tions to the return due to a math error discovered on schedule a no subsequent response was received from you and assessment was made as previously proposed in the report 30-day_letter pertaining to petitioner’s taxable_year dated date during the appeals hearing you indicated that you currently believe that you have no requirement to file any income_tax returns you raised no other relevant issues relating to the unpaid taxes and made no proposals regarding collection alternatives balancing efficient collection and intrusiveness sec_6330 requires that the appeals officer consider whether any collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary you have not made payments toward these outstanding liabilities and dispute having income that could be used to do so significant re- sources continue to be used to collect what you owe you have not provided any arguments but those the courts have consistently determined to be frivolous and have not presented any alternatives to the proposed levy therefore appeals has determined the levy is necessary for the efficient collection of the income_tax_liability on date petitioner filed a petition with the court for review of respondent’s notice_of_determination the petition contains statements contentions arguments and re- quests that the court finds to be frivolous and or groundless on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable years and as it pertains to petitioner’s taxable_year that notice determined inter alia that the total_tax of dollar_figure reported in petitioner’s filed return was understated and that peti- tioner has a deficiency of dollar_figure for that year on date petitioner filed a petition with respect to the notice_of_deficiency relating to petitioner’s taxable years and and on date petitioner filed an amended petition in that case docket no on date petitioner submitted a document to the court entitled trial memorandum for petitioner that the court had filed petitioner’s trial memorandum petitioner’s trial memorandum contained questions statements contentions and arguments that the court found in an order dated date date order to be frivolous and or groundless in the court’s date order the court reminded petitioner about sec_6673 and informed him that if he continued to advance frivolous and or groundless questions statements contentions and or arguments the court would be inclined to impose a penalty on him under sec_6673 opinion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 we turn first to petitioner’s taxable_year respondent did not accept and process as filed the return for his taxable_year that petitioner mailed to respondent on or about date nor did respondent process and accept as filed the amended_return for his taxable_year that respondent received on date according to respondent’s trial memorandum that the court had filed on date that is because petitioner’s then spouse had previously filed a separate_return for and had received a refund of an earned_income_credit for that year and nonetheless both petitioner’s unfiled return and petitioner’s unfiled amended_return purported to be joint returns on behalf of petitioner and his then spouse moreover the record establishes that respondent did not issue a notice_of_deficiency to petitioner with respect to his taxable_year in which respondent determined that petitioner had a deficiency based upon the substitute for return that respondent prepared on date and the 30-day_letter that respondent mailed to petitioner on or about date with respect to 4nor did respondent accept and process as filed petitioner’s second amended_return for or his respective amended returns for and which showed zero income and claimed a refund of the tax withheld that year on the record before us we conclude that respondent improperly assessed the tax shown in that substitute for return and proposed in that 30-day_letter on that record we further conclude that respondent abused respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination regarding respondent’s assessed amounts with respect to petitioner’s taxable_year we now address petitioner’s taxable years and the record establishes that respondent did not issue a notice_of_deficiency with respect to or except for the notice_of_deficiency for and discussed above however respon- dent accepted and processed as filed the return that petitioner mailed on or about date to respondent for each of his taxable years and in which he showed total_tax of dollar_figure and dollar_figure respectively and total_tax owed of dollar_figure and dollar_figure respectively moreover respondent assessed such respec- tive total_tax reported in petitioner’s filed return and petitioner’s filed return finally although petitioner did not receive a notice_of_deficiency with respect to petitioner’s unpaid liability for or the court finds the conten- tions and arguments which petitioner advanced at his appeals_office hearing in his petition and in petitioner’s trial memorandum and which challenge the existence or the amount of each such unpaid liability to be frivolous and or groundless we turn next to the remaining issues that petitioner raised with respect to his unpaid liabilities for and at his appeals_office hearing in his petition and in petitioner’s trial memorandum which we shall review for abuse_of_discretion sego v commissioner supra goza v commissioner supra we find all those remaining issues to be frivolous and or ground- less on the record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liabilities for and although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceed- ing is frivolous or groundless sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the court’s order dated date and at trial the court reminded petitioner about sec_6673 and indicated that in the event that petitioner continued to make statements advance contentions and arguments and or raise questions that the court finds to be frivolous and or groundless the court would be inclined to impose a penalty under that section nonetheless petitioner continued to adhere to those statements contentions and arguments in the instant case starting around date when petitioner submitted to respondent amended returns for his taxable years and through the trial in this case petitioner has advanced we believe primarily for delay frivo- lous and or groundless contentions arguments and requests with respect to petitioner’s unpaid liabilities for and thereby causing the court to waste its limited resources in addressing such matters as a result of petitioner’s position and actions in the instant case with respect to petitioner’s unpaid liabilities for and we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an appropriate decision will be entered
